        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA               )
                                           )
                     v.                    )    NO. 1:18-cr-10464-PBS
                                           )
    JOSEPH CENTOLA                         )


                          SENTENCING MEMORANDUM

      Mr. Centola is not the same person he was over a year ago when he

walked out of the Coolidge Center. Today he is someone who is learning to be

thoughtful and deliberate about his decisions. He is learning to accept help

from those around him, and to reach out for support and guidance from

counselors, therapists, and United States Probation. His progress over the last

year reveals someone who will benefit from additional support in the

community, and not someone who should return to a prison setting yet again.

      For the reasons that follow, this Court should accept the

recommendations of both the government and the defense, and sentence Mr.

Centola to a period of home confinement, while allowing him to continue to

work and attend therapy, treatment, and job training. Mr. Centola is already on

supervised release in Docket No. 09-cr-10138-RGS, therefore any additional

supervision in the instant matter is unnecessary. Such a sentence is consistent

with the factors described in 18 USC § 3553(a). The result will be a sentence

that is sufficient, but not greater than necessary, to effectuate the purposes of

sentencing. United States v. Kimbrough, 128 S.Ct. 558 (2007); United States



                                                                                    1
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 2 of 9



v. Booker, 125 S.Ct. 738 (2005); United States v. Martin, 520 F.3d 87 (1st Cir.

2008); United States v. Rodriguez, 527 F.3d 221 (1st Cir. 2008).

      The facts of this case are not unlike many other walkaway escapes from

halfway houses. In January 2018, Mr. Centola walked out of the Coolidge

House. A staff person refused to allow him to leave on a pass for work, and Mr.

Centola’s reaction was to leave. He contacted his probation officer the next day,

but when faced with the prospect of returning to prison, he did not go back to

turn himself in. In March 2018, he was picked up at a friend’s house and

returned to prison to complete his sentence. In May, 2018, he began his period

of supervised release.

      Over the last year, things have finally started to click for Mr. Centola. On

June 7, 2019, Joseph Centola graduated from the “Work Ready and Computer

Skills Training Program” at Project Place in Boston. Following this graduation,

he immediately secured employment, working nights at Home Depot. His case

worker describes Mr. Centola as “very motivated to do well.” He also remarked

on Mr. Centola’s eager participation in the program and desire to follow

through with all expectations. See, exhibit A. This graduation is an enormous

source of pride for Mr. Centola, who has not experienced this kind of positive

feedback frequently in his life.

      Mr. Centola has noticed a change in himself over the last year. He has

consistently had difficulty trusting other people and always had a hard time

asking for help. Over the last year, he experienced positive outcomes from both.

He opened his arms to receiving help from U.S. Probation, and has a positive


                                                                                  2
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 3 of 9



relationship with his probation officer. He trusts his probation officer. Further,

he is addressing a variety of mental health needs. See PSR ¶ 87. His experience

in Project Place marks a culmination of a year of new steps and new choices.

      The defense and the government urge the court to follow the

recommendations in the plea agreement, and sentence Mr. Centola to a period

of home confinement, with conditions to continue to follow through with his

required conditions of supervised release in 09-cr-10138-RGS. In other words,

Mr. Centola should be ordered to continue to comply with the employment,

training, and mental health conditions, and to have an opportunity to continue

these important services.

      This sentence is supported by the 3553(a) factors. This memorandum is

supported by Exhibits A and B.

      A. Plea Agreement, Advisory Guidelines, Presentence Report

      In March, 2019, Mr. Centola pled guilty to the one-count Information

charging Escape in violation of 18 U.SC. § 751(a). Both parties agree that the

sentence in this case should include home confinement and no period of

isolation behind bars. Rather, Mr. Centola should continue to work on himself

in the community with the guidance of U.S. Probation.

       The United States Probation Department’s calculation of the guidelines

range in this case is as follows:

      • A base offense level of 13, pursuant to § 2P1.1(a)(1);




                                                                                     3
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 4 of 9



      • A 4 level reduction pursuant to § 2P1.1 (B)(3) as the “escape” was from

      a community corrections facility and Mr. Centola did not voluntarily

      return as he was obligated to;

      • A two-level reduction pursuant to § 3E1.1 (a), rendering a total offense

      level of 7.

      Mr. Centola agrees with the calculation of the total offense level (7). Mr.

Centola asserts that his criminal history category (VI) overstates the

seriousness of his criminal history. While the U.S.S.G. may allow the

convictions in paragraphs 36 to “count”, the fact that Mr. Centola was only 17

when he was convicted of these offenses should give pause. Similarly, the fact

that these convictions occurred 20 years ago should limit the weight the court

places on them. Absent inclusion of this conviction, Mr. Centola’s criminal

history category is V with 11 points. His advisory guideline range is then

properly calculated at 12-18 months.

      Mr. Centola also received a 2-level adjustment for being under a criminal

justice sentence at the time of the offense. Mr. Centola objects to the increase,

as it is part and parcel to the offense of escape (he was serving a sentence and

walked away from the halfway house prior to completion). Absent that 2-level

adjustment his advisory guideline range would be 8-14 months.

      The Guidelines also provide room for a downward departure based on an

over-representation of criminal history category, USSG § 4A1.3(b)(1). Here, the

unique circumstances of these convictions (age and length of time since)




                                                                                    4
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 5 of 9



should factor into how the Court views them for increasing Mr. Centola’s

criminal history category.

      The Court can also take these factors into consideration as it evaluates

the 3553(a) factors and what is an appropriate sentence for Mr. Centola today,

in 2019.

      B. 3553(a) Factors: History & Characteristics, Nature of the Offense

      The nature of the offense is straightforward: Joseph Centola walked away

from the Coolidge House on January 24, 2018. He had been living at the

halfway house for about two months, completing the last portion of his 84

month federal sentence. While serving the federal sentence, Mr. Centola

received treatment for cancer, including surgery while in custody in Kentucky.

He continues to experience physical pain from tumors in his body, as well as

the stress that the cancer will return. PSR ¶ 76-77. While in custody, Mr.

Centola kept busy. He worked in the facility, participated in anger management

and parenthood classes, as well as regular mental health counseling. PSR ¶ 86.

On November 28, 2018, Mr. Centola was transferred to the Coolidge House to

serve the remainder of his sentence.

      Between November and January 2017-2018, Mr. Centola did his best to

adjust to life after prison. He quickly became employed as a full-time janitor for

State Garden in Chelsea. PSR ¶107. He followed the conditions of the Coolidge

House and earned a good wage. In late January he had a new employment

opportunity at TD Garden, and he was very excited about the prospect. He

submitted his request to leave the Coolidge House to go to work, but was


                                                                                 5
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 6 of 9



refused. Mr. Centola reacted poorly when confronted with the obstacle of not

being allowed to leave the center for employment. He felt that even when he

was trying to do the right thing by working, there was something in his way,

preventing him from achieving it. In addition to this frustration, Mr. Centola

had been experiencing a great deal of stress and personal loss in his life. See ¶

58, 65. Over the last several months, he lost both his father and sister. At this

point, he did not yet have a regular therapist to help him process everything

that was happening in his life: the adjustment from prison, the loss of family

members, and dealing with day to day stress in a halfway house.

      The day after he walked away from the center, he told his probation

officer about what happened at the Coolidge House. The Coolidge House would

not allow him to return after he left. The only option at that point was a return

to prison. In those moments, Mr. Centola determined he could not face

returning to a prison setting. Instead, he left the area and went to stay with a

friend. A warrant issued, and a little over a month later, he was located at her

residence in New Hampshire. Certainly, there was nothing aggravated about

the offense as compared to other Escape cases.

      He completed the remainder of his sentence in jail, and started on

supervised release in May, 2018. Three months later, when he was doing well

on supervised release, and compliant with the requirements of federal

probation, he was charged with Escape. The government recommended release,

and Mr. Centola continued to work on his probation requirements and to focus

on rehabilitation.


                                                                                    6
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 7 of 9



      Mr. Centola’s history and characteristics must be looked at in full

context, with a focus on where he is at in his life at this moment. Mr. Centola,

undoubtedly, has a long history of theft offenses. The overwhelming majority of

his criminal history relates to stolen motor vehicles. The most serious offense is

the federal sentence that relates to this conviction. For the offense, he served a

significant sentence, and is now doing well on supervised release (this

conviction for Escape is not a violation of his supervised release in that matter).

While incarcerated for that offense, Mr. Centola underwent a significant

medical diagnosis and treatment (¶76, 77). He continues to receive treatment

for these conditions, and his perspective on his life and his choices has shifted.

Most significantly, Mr. Centola is better able to process his daily stress with the

assistance of counseling, and he has noticed a difference in how he responds to

challenging situations. Mr. Centola is getting a great deal out of therapy, and

continues to work with his doctor on the hard on issues related to suffering

from PTSD. ¶86-87.

      Mr. Centola has a long history of substance dependence and addiction.

Mr. Centola experienced many stressors over the last year that could have

resulted in a serious relapse. Instead, he continues to make his sobriety a

priority in his life. He relies on community services for continued support and

treatment. PSR ¶ 101.

       Mr. Centola’s sister noticed a change in her brother since his release.

She describes him as more “mature” and that her family has “never seen him




                                                                                     7
            Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 8 of 9



try harder to be successful.” Mr. Centola’s entire family is impressed with his

active participation in job training, therapy, and self-help. ¶ 69A.

         C. Home Confinement Achieves the Sentencing Goals

         A sentence of incarceration is not appropriate when considering all of the

sentencing criteria and looking at the circumstances of this case. A sentence

that includes no active incarceration, but a period of home confinement

instead, is not out of line with how courts in this district have sentenced

defendants convicted of escape. In short, sentences well below the guidelines

are common.

         A review of the applicable sentencing data for walk-away escapes shows

that sentences of the nature called for by the guidelines in this case are not

imposed. See United States v. Clark, 15-10049-NMG (4 month sentence for

walk-away from Coolidge House where defendant was on escape status for 2

months); United States v. Natal, 16-10196-RWZ (1 day sentence for walk-away

escape from Coolidge House; sentence given to compensate for the 1 year of

good time defendant lost as a result of the escape); United States v. Barreto, 16-

10175-RGS (1 year and 1 day sentence for walk-away escape from Coolidge

House for defendant who was on escape status for 7 months during which he

reverted to drug use); United States v. Castro, 10-10385-JLT (time served –

roughly 3 month sentence - for walk-away escape from Coolidge House where

defendant was on escape status for 3 days). 1


1
  The relatively few escape cases brought in this district is reflective of the fact that offenses such as walking away
from a halfway house are rarely separately prosecuted. The government often relies instead on administrative
measures such as loss of good time and reclassification to a higher security institution.

                                                                                                                          8
        Case 1:18-cr-10464-PBS Document 38 Filed 06/18/19 Page 9 of 9



      Mr. Centola has spent a great deal of his life in and out of trouble. His

struggles include addiction, medical conditions, and his mental health. Over

the course of the last year, Mr. Centola made significant progress in several

important areas: mental health, job training, and employment. He has a safe

and stable residence living with his sister. A return to a prison setting will do

little at all to satisfy the sentencing criteria. In fact, the community will benefit

far more from allowing Mr. Centola to continue on the positive path he is on,

focusing on his rehabilitation.

      D. Conclusion

      Here, both parties agree that Mr. Centola should not return to a prison

setting. A sentence that sends him back to prison is greater than necessary to

achieve the sentencing goals

                                                  Respectfully Submitted,

                                                  JOSEPH CENTOLA
                                                  By His Attorney,
                                                  /s/ Cara McNamara
                                                  Cara McNamara
                                                  AK Bar No. 0511088 Assistant
                                                  Federal Defender 51 Sleeper
                                                  Street
                                                  Boston, MA 02210
                                                  617-223-8061

                           CERTIFICATE OF SERVICE

       I, Cara McNamara, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) on June 18, 2019.

                                                 /s/ Cara McNamara
                                                 Cara McNamara



                                                                                        9
